Case 1:17-cv-04327-LLS-RWL Document 225 Filed 06/21/21 Page 1 of 2

GUAGLARDI & MELITI, L.L.P.

Atorneys At Law
A Limited Liability Parinership
BARRY S. GUAGLARDI a 365 WEST PASSAIC STREET. SUITE 130 JASON S. NUNNERMACKER ¢
MICHAEL P, MELITI « ROCHELLE P ARK, NJ 07662 FRANCES OLIVERI «
TELEPHONE: 201-947-4100 KRISTEN E. DANIELE &
FACSIMILE: 201-947-1010 EVAN A. OSTRER

FACSIMILE: 201-843-5302 MYLES M. MISSIRIAN ¢

@ NIJBAR

111 MAIN STREET & NUI& NYBAR

P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601

DIRECT DIAL: 201-374-9092
EOSTRER@ADGMLAW.COM

WEBSITE: WWW.ADGMLAW.COM

VIA E-FILE AND MAIL June 21, 2021
Clerk,

United States District Court

Southern District of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327 (LLS) (RWL)

Dear Sir/Madam:

Kindly accept this correspondence on behalf of the Plaintiffs, Michael Dardashtian
(“Plaintiff Dardashtian”), individually and on behalf of Cooper Square, LLC a/k/a Cooper
Square Ventures, LLC (“CSV”), NDAP, LLC (“NDAP”) and ChannelReply (“CR”) (collectively
“Plaintiffs”) in the above-referenced matter.

Pursuant to the Order of the Honorable Louis L. Stanton, U.S.D.J. dated June 8, 2017
(Doc. #3], Plaintiff Michael Dardashtian posted security in the amount of $50,000.00 in
connection with Plaintiff's Order to Show Cause for Preliminary Injunction and Temporary
Restraints (“Security”), which has since been resolved by way of a recent settlement of the above
Action by all parties before the Magistrate, Honorable Robert W. Lehrburger, U.S.M.J. on June
18, 2021. In accordance with the settlement and dismissal of the above Action, the Security is to
be returned directly to Michael Dardashtian who is copied on this communication.
Case 1:17-cv-04327-LLS-RWL Document 225 Filed 06/21/21 Page 2 of 2

Mr. Dardashtian’s address is:

1225 Franklin Avenue, Suite 325
Garden City, New York 11530

Based on the foregoing, we write to respectfully request that the Security be released to
Plaintiff Michael Dardashtian directly upon an Order of the Court so permitting.

Thank you for the Court’s consideration of the foregoing.

Respectfully Submitted,
ELITI, LLP

  

Cc: — All Counsel of Record (via ECF)
Honorable Robert W. Lehrburger
Michael Dardashtian
